                                                                                                        E-FILED
                                                              Wednesday, 18 September, 2019 02:12:28 PM
                                                                             Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION

DANIEL JOSEPH LAVOIE,                                 )
                                                      )
               Plaintiff,                             )
                                                      )
               v.                                     )       Case No. 18-1344
                                                      )
COMMISSIONER OF SOCIAL SECURITY                       )
                                                      )
                                                      )
               Defendant.                             )


                                    OPINION AND ORDER

       This matter comes before the Court on Plaintiff’s Motion for Attorney’s Fees pursuant to

the Equal Access to Justice Act, 28 U.S.C. § 2412(d), (“Motion”). (ECF No. 16, 17). The Court,

having read the pleadings and motions before it, determines that Plaintiff’s Motion is ALLOWED.

The Defendant has no objection to the Motion. (ECF No. 19). This Court hereby awards Plaintiff

$6,853.13 for attorney’s fees and expenses (“Award”). The Award fully and completely satisfies

any and all claims for fees, costs, and expenses that may have been payable to Plaintiff in this case

under the Equal Access to Justice Act.

       The Award belongs to Plaintiff, but Plaintiff has assigned his right to the Award to his

attorney, Howard D. Olinsky. (ECF No. 17-5). The United States may also take an offset against

the Award to satisfy any pre-existing debts that Plaintiff owes the United States. Astrue v. Ratliff,

560 U.S. 586 (2010). If the United States determines that all or any portion of the Award is not

subject to offset for such debts, Defendant shall pay the portion of the Award not subject to offset

to Plaintiff’s attorney, Howard D. Olinsky.

       ENTERED this 18th day of September, 2019.

                                                             /s/ Michael M. Mihm
                                                               Michael M. Mihm
                                                          United States District Judge
